Title: To James Madison from Charles Peale Polk, 10 November 1801 (Abstract)
From: Polk, Charles Peale
To: Madison, James


10 November 1801, Frederick Town. Reluctantly repeats request that JM intervene on his behalf for a federal job as his family is in “extreme distress.” If changes are to be made under the new postmaster general, he wishes to be considered. Is moving to Georgetown within the month as he has no prospects at his present location.
 

   RC (DLC). 2 pp. On Polk’s earlier efforts to secure a federal appointment, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:65–66 and nn. 1, 3.

